UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from : Not applicable Commission file number 0-4454 INTERDYNECOMPANY (Exact name of registrant as specified in its charter) CALIFORNIA 95-2563023 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 26 Briarwood, Irvine, California (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o As of September 30, 2012, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. Exhibit Index Page No. 8 INTERDYNE COMPANY FORM 10-Q INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of September 30, 2012 and June 30, 2012 3 Condensed Statements of Operations for the Quarters ended September 30, 2012 and September 30, 2011 4 Condensed Statements of Cash Flows for the Quarters ended September 30, 2012 and September 30, 2011 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Controls and Procedures 6 PART II.OTHER INFORMATION Item 6. Exhibits 8 Signatures 9 2 Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements INTERDYNE COMPANY CONDENSED BALANCE SHEET 9/30/2012 6/30/2012 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Due from affiliate - TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued professional fees $ $ Accrued management fees to related party Other accrued expenses TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, no par value, authorized 50,000,000 shares, no shares outstanding Common stock, no par value, 100,000,000 shares authorized, 39,999,942 shares issued and to be issued Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the financial statements. 3 Index INTERDYNE COMPANY CONDENSED STATEMENTS OF OPERATIONS Quarter Ended 9/30/2012 9/30/2011 (Unaudited) (Unaudited) EXPENSES Professional fees $ $ General and administrative Management Fees OTHER INCOME - Interest from affiliate GROSS (LOSS)/PROFIT BEFORE TAX ) ) INCOME TAXES ) ) NET LOSS $ ) $ ) NET LOSS PER SHARE $ ) $ ) The accompanying notes are an integral part of the financial statements. 4 Index INTERDYNE COMPANY CONDENSED STATEMENTS OF CASH FLOWS Quarter Ended 9/30/2012 9/30/2011 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash generated from/(used in) operating activities Changes In operating assets and liabilites Accrued interest ) ) Accrued expense Net cash used by operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash received from affiliate 0 Net cash provided by financing activities 0 NET INCREASE/(DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ The accompanying notes are an integral part of the financial statements. 5 Index INTERDYNECOMPANY NOTE TO CONDENSED FINANCIAL STATEMENTS Note 1.Interim Financial Statements The accompanying condensed financial statements are unaudited, but in the opinion of the management of the Company, contain all adjustments, consisting of only normal recurring accruals, necessary to present fairly the financial position at September 30, 2012 and the results of operations for the quarters ended September 30, 2012 and 2011 and changes in cash flows for the quarters ended September 30, 2012 and 2011.Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading.For further information, refer to the financial statements and footnotes thereto included in the Company's Annual Report in Form 10-K as of June 30, 2012, as filed with the Securities and Exchange Commission.The results of operations for the quarter ended September 30, 2012 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2013. Note 2.Changes in Significant Accounting Policies There are no newly issued accounting pronouncements that the Company expects to have a material effect on the financial statements and there have been no changes in our significant accounting policies. Note 3Due from affiliate In prior years, the Company made advances to Acculogic, Inc., an affiliated company through common ownership and management.The advances bear interest at 8.5% per annum, payable on demand.The balance including interest is guaranteed by another affiliated company.During the quarter ending September 30, 2012 the Company received $15,000 on the receivable from Acculogic, Inc. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The Company is at present dormant and is looking for new opportunity. The cash needs of the Company will be funded by collections from amount due from its affiliate. Item 3 Quantitative and Qualitative Disclosures about Market Risk N/A Item 4. Controls and Procedures Our management, comprising the Chief Executive Officer and Chief Financial Officer/Principal Accounting Officer, is responsible for establishing and maintaining disclosure controls and procedures for the Company.It has designed such disclosure controls and procedures to ensure that material information is made known to it, particularly during the period in which this report was prepared. 6 Index As of the end of the period covered by this report, our management carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (or Exchange Act)).Based on this evaluation, as of the end of the period covered by this report, our management has concluded that our disclosure controls and procedures are effective considering the fact that the Company is dormant. Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a-15(f).Our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of September 30, 2012 based on the criteria set forth in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organization of the Treadway Commission.Based on this evaluation, our management concluded that our internal control over financial reporting was effective as of September 30, 2012 considering the fact that the Company is dormant. Our independent auditors have not audited and are not required to audit this assessment of our internal control over financial reporting for the period covered by this report. During our most recent fiscal quarter, there has not occurred any change in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 7 Index PART II. OTHER INFORMATION Item 1. Legal Proceedings None Item 1A. Risk Factors. None Item 2. Unregistered Sale of Equity Securities and Use of Proceeds. None Item 3. Defaults upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information. None Item 6. Exhibits a. 31.1 Certification of the Company's Chief Executive Officer, Sun Tze Whang, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. b. 31.2 Certification of the Company's Chief Financial Officer/Principal Accounting Officer, Kit H. Tan, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. c. 32 Certification of the Company's Chief Executive Officer and Chief Financial Officer/Principal Accounting Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. d. 101.INS XBRL Instance Document e. 101.SCH XBRL Taxonomy Extension Schema Document f. 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document g. 101.LAB XBRL Taxonomy Extension Label Linkbase Document h. 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 8 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTERDYNE COMPANY (Registrant) Date : October 31, 2012 By : /s/Sun Tze Whang Sun Tze Whang Director /Chief Executive Officer By : /s/Kit H. Tan Kit H. Tan Director /Chief Financial Officer/Principal Accounting Officer 9
